Citation Nr: 1028288	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a bilateral 
toe injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, denied entitlement 
to service connection for onychia, right great tow, also claimed 
as injury of both great toes.


FINDING OF FACT

The Veteran has current residuals of a bilateral toe injury that 
occurred in active service.  


CONCLUSION OF LAW

Residuals of a bilateral toe injury were incurred as a result 
active service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence is 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic disabilities shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he has incurred a bilateral toe injury 
when he jammed his toes while practicing for a physical fitness 
test during active service; and that symptoms have been present 
since that injury.  

The Veteran submitted a private treatment record dated in 
December 2005, which shows that he complained of pain in both big 
toes and that bilateral hallux rigidus was diagnosed.  He 
reported that he had injured both toes in service and had 
experienced pain since that injury.  X-rays showed severe 
degenerative joint disease of hallux metatarsophalangeal joints, 
bilaterally.  The impression was hallux rigidus, bilateral.  

He received a VA examination in June 2006 where severe 
osteoarthritis of the first metatarsophalangeal joints and hallux 
rigidus of "both joints due to zero degrees of dorsiflexion and 
pain" were diagnosed.  Therefore, the first element of service 
connection-a current disability-has been demonstrated.  

In a December 2005 statement, the Veteran asserted that he 
incurred a bilateral toe injury in-service sometime between 
February and June 1963 and that he was seen at the hospital on 
base.  He reported to both the December 2005 private doctor and 
the June 2006 VA examiner that he jammed his toes in service 
while practicing for a physical fitness test in service.  

The December 2006 examiner indicated that the Veteran stated the 
injury occurred in April 1963.  In a February 2007 statement, the 
Veteran's wife confirmed that he injured his toes in service and 
had to go to the hospital on base around Easter in 1963.  
Although the service treatment records are negative for any 
complaints or treatment of a bilateral toe injury in service, the 
Veteran and his wife are competent to report the injury and the 
symptoms they personally observed and experienced or were told 
about.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The lay 
statements have been consistent, and are credible.  They are, 
therefore, sufficient to establish the presence of a toe injury 
and continuity of symptomatology extending from the time of the 
injury to the present. 

The remaining question is whether there is a nexus between the 
Veteran's current bilateral toe disability and the in-service 
injury.  The Veteran and his wife have also reported a continuity 
of symptomatology.  The Veteran reported to the December 2005 
private doctor and the June 2006 VA examiner that he has 
experienced pain in his big toes bilaterally ever since his in-
service injury.  The Veteran's wife confirmed this report in the 
February 2007 statement.  

Furthermore, the June 2006 VA examiner stated that the severe 
osteoarthritis of the first metatarsophalangeal joints and hallux 
rigidus of both big toe joints were directly related and caused 
by the 1963 in-service injury described by the Veteran.  Although 
the examiner did not indicate a review of the claims file, it was 
clear that the Veteran's service and medical history related to 
the claimed disability were reviewed.  The VA examiner also did 
not provide an explicit rationale for the opinions, but reported 
consideration of the Veteran's reports of the in-service injury 
and continuity of symptomatology.  When considered in light of 
the competent and credible statements of the Veteran and his 
wife, the evidence is at least in equipoise.  

Resolving reasonable doubt in the Veteran's favor, service 
connection for residuals of a bilateral toe injury is granted.  
38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

Service connection for residuals of a bilateral toe injury is 
granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


